             Case 1:19-cr-00105-LGS Document 16 Filed 03/19/19 Page 1 of 1


                                                                                 Colson Law PLLC
                                                                                 80 Broad Street, 19th Floor
                                                                                 New York, NY 10004
                                                                                 (212) 257-6455
                                                                                 www.colsonlaw.com


                                                                          USDC SDNY
                                                                          DOCUMENT
                                                 March 12, 2019           ELECTRONICALLY FILED
                                                                          DOC #:
By ECF                                                                    DATE FILED: 03/19/2019
Honorable Lorna Schofield
United States District Court
40 Foley Square
New York, N.Y. 10007

       Re:    United States v. Juan Ramirez and Ana Brito, 19 CR 105

Dear Judge Schofield:

        I am CJA counsel for Juan Ramirez, and I write to respectfully request that the Court appoint
Ilana Haramati, Esq. as my associate counsel in this matter. Ms. Haramati is a 2009 graduate of the
New York University School of Law and of counsel at Meister Seeling & Fein LLP. She is also
participating as a mentee in the Eastern District of New York CJA Mentorship Program. As a mentee,
Ms. Haramati provides the first fifteen hours on a pro bono basis after which she may bill at a rate of
$65 per hour. Ms. Haramati will be assisting with document review, client meetings, and plea
negotiations.

       Thank you for your consideration.


                                                 Very truly yours,

                                                       /s/

                                                 Deborah Colson
                                                 (212) 257-6455


cc: Ilana Haramti, Esq.          Application Granted. Ms. Haramati is appointed as associate counsel and
                                 authorized to bill at a rate of $65 per hour following the completion of
                                 fifteen pro bono hours.

                                 Dated: March 19, 2019
                                 New York, New York




                                                                                                 26403
